Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 27, 2020

                                     No. 04-19-00732-CR

                                    Eric Nathaniel REEL,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR11077
                           Honorable Ray Olivarri, Judge Presiding


                                        ORDER

        On March 18, 2020, we ordered appellant to file a pro se brief by May 4, 2020 should he
desire to file one. On April 24, 2020, appellant filed a motion requesting an extension of time.
After consideration, we GRANT appellant’s request for an extension and ORDER appellant’s
pro se brief due by June 3, 2020.




                                                    ___________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2020.




                                                    ________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court